Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Claims 14-20 were indicated as allowable for reasons discussed in the Non-Final Rejection dated 4/22/2022.

4.	Independent Claim 1 has been amended to include some of the limitations of previously objected Claim 13. The prior art search has been updated to consider the new combination of limitations present in independent Claim 1. No combination of the prior art is considered to teach the newly added limitation when considered in combination with the existing limitations of original claim 1.

5.	Claims 2-13 and 15-19 inherit the allowable subject matter of Claims 1 and 14.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186